Citation Nr: 1454614	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-32 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen a claim of service connection for frostbite injury of the right toe.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder injury.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a heart murmur.  

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	Monera Seliem, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1953 to May 1955, from October 1955 to February 1965, and from July 1970 to March 1975 to include service in Vietnam.  

The matter of an increased rating for PTSD is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for PTSD and assigned a 30 percent rating effective July 19, 2010.  In October 2014, a Travel Board hearing was held before the undersigned as to this issue.  At that time, the Veteran was represented by Monera Seliem, an attorney with the law office of Michael J. Brown (Wolf and Brown, L.L.C.).  Both attorneys Saliem and Brown have provided VA Forms 21-22a (Appointment of Individual as Claimant's Representative), so both are authorized to represent the Veteran.  A transcript of the hearing is associated with the Veteran's record.  The remaining issues originate from a September 2014 rating decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks increased disability compensation for his service-connected PTSD.  Specifically, the Veteran alleges his PTSD symptoms are worse than described in the criteria for a 30 percent rating.

The Veteran was last afforded a VA examination in August 2010.  Since this examination, the Veteran reports his PTSD symptoms have worsened.  At the October 2014 hearing, the Veteran detailed complaints of worsening symptoms such as sleeplessness, flashbacks, nightmares, irritability, and social isolation, including conflicts with his family.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an indication of an increase in severity since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this case, over four years have passed since the last VA examination, during which time the Veteran asserts his PTSD symptoms have worsened.  Under the circumstances, the Board finds that another VA examination is appropriate.

At the October 2014 hearing, the Veteran testified that he had minimal mental health treatment.  The only records of mental health treatment are from January and March 2011.  Upon remand, the AOJ should ascertain whether there are any outstanding records of mental health treatment, and if so, should obtain all outstanding records of such treatment.

Additionally, in March 2014, the AOJ denied reopening the Veteran's claims of service connection for sleep apnea, frostbite injury of the right toe, right shoulder injury, and heart murmur.  In September 2014, the Veteran submitted a notice of disagreement (NOD) to the March 2014 denial.  A statement of the case (SOC) has not been issued.  The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the AOJ to issue a statement of the case, and to provide the Veteran an opportunity to perfect the appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should issue a SOC addressing whether to reopen the Veteran's claims of service connection for sleep apnea, frostbite injury of the right toe, right shoulder injury, and heart murmur.  The Veteran, and his attorney, should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of these issues to the Board.  If a timely substantive appeal is received, then these issues should be returned to the Board for appellate review.

2. The AOJ should ask the Veteran to identify all providers of treatment and/or evaluation he has received for his service-connected PTSD and to provide any authorizations necessary for VA to obtain all outstanding records of any private treatment and/or evaluation.

3. The AOJ should obtain copies of all pertinent outstanding VA treatment records from March 2011 to the present.  

4. The AOJ should then arrange for an appropriate examination to determine the current severity of the Veteran's PTSD.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria.

The examiner must explain the rationale for all opinions.

5. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


